NUMBER 13-12-00082-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ROGER POMPA,                                                                Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.



                         MEMORANDUM OPINION
            Before Justices Rodriguez, Benavides, and Perkes
                    Memorandum Opinion Per Curiam

      Appellant, Roger Pompa, attempts to appeal his conviction for possession of a

controlled substance. The trial court has certified that this Ais a plea-bargain case, and

the defendant has NO right of appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On January 30, 2012, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On February 14, 2012, counsel filed a letter brief with this Court. Counsel=s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED. Any pending motions are dismissed as moot.



                                                                 PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of March, 2012.




                                              2